14 F.3d 612NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
MOEN INDUSTRIES, INC. and Lenard E. Moen, Plaintiffs-Appellees,v.HULLPAK MANUFACTURING, INC., Defendant-Appellant.MOEN INDUSTRIES, INC. and Lenard E. Moen, Plaintiffs-Appellees,v.HULLPAK MANUFACTURING, INC., Defendant-Appellant.
Nos. 93-1442, 93-1557.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1993.

On Motion.
APPEAL DISMISSED IN NO. 93-1442.
ORDER
RICH, Circuit Judge.


1
Hullpak Manufacturing, Inc. moves to consolidate these appeals.  Moen Industries, Inc. et al. move to dismiss for failure to comply with the rules governing the Joint Appendix.


2
We, sua sponte, dismiss appeal no. 93-1442 as premature.  In the court's June 15, 1993 order, miscellaneous no. 375, we specifically noted that the district court had not issued findings and conclusions or entered a final judgment in the district court case.  Nonetheless, Hullpak appealed, appeal no. 93-1442.  Now that the district court has entered a final judgment, Hullpak appealed again, appeal no. 93-1557.*  Thus, the first premature appeal is dismissed.


3
Moen complains that Hullpak is not preparing the Joint Appendix in compliance with Fed.Cir.R. 30.  That appears to be so.  Further, Hullpak has referenced large blocks of transcript testimony in its brief.  That practice is specifically prohibited by the rules and, if not corrected, may result in sanctions.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Appeal no. 93-1442 is dismissed.  Each side shall bear its own costs.


6
(2) Hullpak's motion to consolidate is moot.


7
(3) Hullpak's corrected brief is due within 30 days.  No extensions.


8
(4) Moen's motion to dismiss for noncompliance with the rules is denied.



*
 We presume there were no post-judgment motions filed that would render this appeal premature also